J-S20035-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: R.M.M., A           :   IN THE SUPERIOR COURT OF
 MINOR                                   :        PENNSYLVANIA
                                         :
                                         :
                                         :
 APPEAL OF: H.L.M., MOTHER                        No. 1924 MDA 2017

                  Appeal from the Decree November 14, 2017
              In the Court of Common Pleas of Lancaster County
                    Orphans’ Court at No(s): 0730 of 2017

BEFORE: GANTMAN, P.J., OTT, J., and KUNSELMAN, J.

MEMORANDUM BY GANTMAN, P.J.:                           FILED MAY 08, 2018

      Appellant, H.L.M., (“Mother”), appeals from the decree entered in the

Court of Common Pleas of Lancaster County Orphans’ Court Division, which

granted the petition of the Lancaster County Children and Youth Social Service

Agency (“Agency”), to terminate Mother’s parental rights to her minor child

R.M.M. (“Child”). We affirm.

      In its opinion, the Orphans’ Court fully and correctly set forth the

relevant facts and procedural history of this case.   Therefore, we have no

reason to restate them.

      Mother raises the following issues for our review:

         DID THE COURT ERR AND ABUSE ITS DISCRETION IN
         TERMINATING THE PARENTAL RIGHTS OF…MOTHER BY
         REFUSING TO CONSIDER AND ACCOUNT FOR THE
         OBSTACLES ENCOUNTERED BY MOTHER IN THE JUVENILE
         DEPENDENCY CASE AND IN MAINTAINING CONTACT
         WITH…CHILD, INCLUDING CHRONIC TRANSPORTATION
         ISSUES CAUSED BY HER UNRELIABLE VEHICLE, DELAYS IN
         THE REFERRAL, SCHEDULING, AND COMPLETION OF THE
         BIOPSYCHOSOCIAL EVALUATION, AND COMMUNICATION
         ISSUES WITH A PRIOR CASEWORKER?
J-S20035-18



         DID THE COURT ERR AND ABUSE ITS DISCRETION IN
         TERMINATING THE RIGHTS OF…MOTHER, AS TERMINATION
         OF MOTHER’S RIGHTS IS NOT IN THE BEST INTERESTS
         OF…CHILD AND WILL NOT PROMOTE THE PHYSICAL,
         MENTAL, OR EMOTIONAL WELL BEING OF…CHILD, AS THE
         INTERACTION BETWEEN MOTHER AND…CHILD DURING
         VISITS  DEMONSTRATED     THAT  A   BOND   EXISTS
         BETWEEN…MOTHER AND…CHILD?

(Mother’s Brief at 8).

      Appellate review of termination of parental rights cases implicates the

following principles:

         In cases involving termination of parental rights: “our
         standard of review is limited to determining whether the
         order of the trial court is supported by competent evidence,
         and whether the trial court gave adequate consideration to
         the effect of such a decree on the welfare of the child.”

In re Z.P., 994 A.2d 1108, 1115 (Pa.Super. 2010) (quoting In re I.J., 972

A.2d 5, 8 (Pa.Super. 2009)).

            Absent an abuse of discretion, an error of law, or
            insufficient evidentiary support for the trial court’s
            decision, the decree must stand. … We must employ
            a broad, comprehensive review of the record in order
            to determine whether the trial court’s decision is
            supported by competent evidence.

         In re B.L.W., 843 A.2d 380, 383 (Pa.Super. 2004) (en
         banc), appeal denied, 581 Pa. 668, 863 A.2d 1141 (2004)
         (internal citations omitted).

            Furthermore, we note that the trial court, as the finder
            of fact, is the sole determiner of the credibility of
            witnesses and all conflicts in testimony are to be
            resolved by the finder of fact. The burden of proof is
            on the party seeking termination to establish by clear
            and convincing evidence the existence of grounds for
            doing so.

                                     -2-
J-S20035-18



           In re Adoption of A.C.H., 803 A.2d 224, 228 (Pa.Super.
           2002) (internal citations and quotation marks omitted). The
           standard of clear and convincing evidence means testimony
           that is so clear, direct, weighty, and convincing as to enable
           the trier of fact to come to a clear conviction, without
           hesitation, of the truth of the precise facts in issue. In re
           J.D.W.M., 810 A.2d 688, 690 (Pa.Super. 2002). We may
           uphold a termination decision if any proper basis exists for
           the result reached. In re C.S., 761 A.2d 1197, 1201
           (Pa.Super. 2000) (en banc). If the court’s findings are
           supported by competent evidence, we must affirm the
           court’s decision, even if the record could support an opposite
           result. In re R.L.T.M., 860 A.2d 190, 191-92 (Pa.Super.
           2004).

In re Z.P., supra at 1115-16 (quoting In re Adoption of K.J., 936 A.2d

1128, 1131-32 (Pa.Super. 2007), appeal denied, 597 Pa. 718, 951 A.2d 1165

(2008)).

      The Agency filed a petition for the involuntary termination of Mother’s

parental rights to Children on the following grounds:

           § 2511. Grounds for involuntary termination

           (a) General Rule.―The rights of a parent in regard to a
           child may be terminated after a petition filed on any of the
           following grounds:

              (1) The parent by conduct continuing for a period of
              at least six months immediately preceding the filing of
              the petition either has evidenced a settled purpose of
              relinquishing parental claim to a child or has refused
              or failed to perform parental duties.

              (2) The repeated and continued incapacity, abuse,
              neglect or refusal of the parent has caused the child
              to be without essential parental care, control or
              subsistence necessary for his physical or mental well-
              being and the conditions and causes of the incapacity,
              abuse, neglect or refusal cannot or will not be

                                       -3-
J-S20035-18


           remedied by the parent.

                                 *     *    *

           (5) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency for a period of at least six months, the
           conditions which led to the removal or placement of
           the child continue to exist, the parent cannot or will
           not remedy those conditions within a reasonable
           period of time, the services or assistance reasonably
           available to the parent are not likely to remedy the
           conditions which led to the removal or placement of
           the child within a reasonable period of time and
           termination of the parental rights would best serve the
           needs and welfare of the child.

                                  *    *    *

           (8) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency, 12 months or more have elapsed from
           the date of removal or placement, the conditions
           which led to the removal or placement of the child
           continue to exist and termination of parental rights
           would best serve the needs and welfare of the child.

                                 *     *    *

        (b) Other considerations.―The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the parent.
        With respect to any petition filed pursuant to subsection
        (a)(1), (6) or (8), the court shall not consider any efforts by
        the parent to remedy the conditions described therein which
        are first initiated subsequent to the giving of notice of the
        filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (a)(2), (a)(5), (a)(8), and (b). “Parental rights


                                      -4-
J-S20035-18


may be involuntarily terminated where any one subsection of Section 2511(a)

is satisfied, along with consideration of the subsection 2511(b) provisions.”

In re Z.P., supra at 1117.

        Initially, the focus is on the conduct of the parent. The party
        seeking termination must prove by clear and convincing
        evidence that the parent’s conduct satisfies the statutory
        grounds for termination delineated in Section 2511(a). Only
        if the court determines that the parent’s conduct warrants
        termination of … her parental rights does the court engage
        in the second part of the analysis pursuant to Section
        2511(b): determination of the needs and welfare of the child
        under the standard of best interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (internal citations omitted).

     Termination under Section 2511(a)(1) involves the following:

        To satisfy the requirements of [S]ection 2511(a)(1), the
        moving party must produce clear and convincing evidence
        of conduct, sustained for at least the six months prior to the
        filing of the termination petition, which reveals a settled
        intent to relinquish parental claim to a child or a refusal or
        failure to perform parental duties. In addition,

           Section 2511 does not require that the parent
           demonstrate both a settled purpose of relinquishing
           parental claim to a child and refusal or failure to
           perform parental duties. Accordingly, parental rights
           may be terminated pursuant to Section 2511(a)(1) if
           the parent either demonstrates a settled purpose of
           relinquishing parental claim to a child or fails to
           perform parental duties.

        Once the evidence establishes a failure to perform parental
        duties or a settled purpose of relinquishing parental rights,
        the court must engage in three lines of inquiry: (1) the
        parent’s explanation for … her conduct; (2) the post-
        abandonment contact between parent and child; and (3)
        consideration of the effect of termination of parental rights
        on the child pursuant to Section 2511(b).


                                     -5-
J-S20035-18


In re Z.S.W., 946 A.2d 726, 730 (Pa.Super. 2008) (internal citations

omitted).      Regarding the six-month period prior to filing the termination

petition:

            [T]he trial court must consider the whole history of a given
            case and not mechanically apply the six-month statutory
            provision.     The court must examine the individual
            circumstances of each case and consider all explanations
            offered by the parent facing termination of … her parental
            rights, to determine if the evidence, in light of the totality of
            the circumstances, clearly warrants the involuntary
            termination.

In re B.,N.M., 856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 582 Pa.

718, 872 A.2d 1200 (2005) (internal citations omitted).

      The      grounds    for   termination   of   parental   rights    under   Section

2511(a)(2), due to parental incapacity that cannot be remedied, are not

limited to affirmative misconduct; to the contrary those grounds may include

acts of refusal as well as incapacity to perform parental duties. In re A.L.D.,

(797 A.2d. 326, 337 (Pa.Super. 2002). “Parents are required to make diligent

efforts     towards   the   reasonably    prompt     assumption    of    full   parental

responsibilities.” Id. at 340. The fundamental test in termination of parental

rights under Section 2511(a)(2) was long ago stated in the case of In re

Geiger, 459 Pa. 636, 331 A.2d 172 (1975), where the Pennsylvania Supreme

Court announced that under what is now Section 2511(a)(2), “the petitioner

for involuntary termination must prove (1) repeated and continued incapacity,

abuse, neglect or refusal; (2) that such incapacity, abuse, neglect or refusal

caused the child to be without essential parental care, control or subsistence;

                                          -6-
J-S20035-18


and (3) that the causes of the incapacity, abuse, neglect or refusal cannot or

will not be remedied.” In Interest of Lilley, 719 A.2d 327, 330 (Pa.Super.

1998).

      “Termination of parental rights under Section 2511(a)(5) requires that:

(1) the child has been removed from parental care for at least six months; (2)

the conditions which led to removal and placement of the child continue to

exist; and (3) termination of parental rights would best serve the needs and

welfare of the child.” In re Z.P., supra at 1118. “[T]o terminate parental

rights under Section 2511(a)(8), the following factors must be demonstrated:

(1) [t]he child has been removed from parental care for 12 months or more

from the date of removal; (2) the conditions which led to the removal or

placement of the child continue to exist; and (3) termination of parental rights

would best serve the needs and welfare of the child.” In re Adoption of

M.E.P., 825 A.2d 1266, 1275-76 (Pa.Super. 2003). “Section 2511(a)(8) sets

a 12–month time frame for a parent to remedy the conditions that led to the

children's removal by the court.” In re A.R., 837 A.2d 560, 564 (Pa.Super.

2003). Once the 12–month period has been established, the court must next

determine whether the conditions that led to the child’s removal continue to

exist, despite the reasonable good faith efforts of the Agency supplied over a

realistic time. Id. Termination under Section 2511(a)(8) does not require

the court to evaluate a parent’s current willingness or ability to remedy the

conditions that initially caused placement or the availability or efficacy of


                                     -7-
J-S20035-18


Agency services. In re Adoption of T.B.B., 835 A.2d 387, 396 (Pa.Super.

2003); In re Adoption of M.E.P., supra.

      Under Section 2511(b), the court must consider whether termination

will meet the child’s needs and welfare.    In re C.P., 901 A.2d 516, 520

(Pa.Super. 2006). “Intangibles such as love, comfort, security, and stability

are involved when inquiring about the needs and welfare of the child. The

court must also discern the nature and status of the parent-child bond, paying

close attention to the effect on the child of permanently severing the bond.”

Id. Significantly:

         In this context, the court must take into account whether a
         bond exists between child and parent, and whether
         termination would destroy an existing, necessary and
         beneficial relationship.

         When conducting a bonding analysis, the court is not
         required to use expert testimony. Social workers and
         caseworkers can offer evaluations as well. Additionally,
         Section 2511(b) does not require a formal bonding
         evaluation.

In re Z.P., supra at 1121 (internal citations omitted).

      “The statute permitting the termination of parental rights outlines

certain irreducible minimum requirements of care that parents must provide

for their children, and a parent who cannot or will not meet the requirements

within a reasonable time following intervention by the state, may properly be

considered unfit and have … her rights terminated.” In re B.L.L., 787 A.2d

1007, 1013 (Pa.Super. 2001). This Court has said:

            There is no simple or easy definition of parental

                                    -8-
J-S20035-18


            duties. Parental duty is best understood in relation to
            the needs of a child. A child needs love, protection,
            guidance, and support. These needs, physical and
            emotional, cannot be met by a merely passive interest
            in the development of the child. Thus, this [C]ourt
            has held that the parental obligation is a positive duty
            which requires affirmative performance.

            This affirmative duty encompasses more than a
            financial obligation; it requires continuing interest in
            the child and a genuine effort to maintain
            communication and association with the child.

            Because a child needs more than a benefactor,
            parental duty requires that a parent exert [herself] to
            take and maintain a place of importance in the child’s
            life.

         Parental duty requires that the parent act affirmatively with
         good faith interest and effort, and not yield to every
         problem, in order to maintain the parent-child relationship
         to the best of … her ability, even in difficult circumstances.
         A parent must utilize all available resources to preserve the
         parental relationship, and must exercise reasonable
         firmness in resisting obstacles placed in the path of
         maintaining the parent-child relationship. Parental rights
         are not preserved by waiting for a more suitable or
         convenient time to perform one’s parental responsibilities
         while others provide the child with [the child’s] physical and
         emotional needs.

In re B.,N.M., supra at 855 (internal citations omitted). “[A] parent’s basic

constitutional right to the custody and rearing of … her child is converted,

upon the failure to fulfill … her parental duties, to the child’s right to have

proper parenting and fulfillment of [the child’s] potential in a permanent,

healthy, safe environment.” Id. at 856.

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Leslie Gorbey,

                                     -9-
J-S20035-18


we conclude Mother’s issues merit no relief.      The Orphans’ Court opinion

comprehensively discusses and properly disposes of the questions presented.

(See Orphans’ Court Opinion, dated December 29, 2017, at 1-14) (finding:

(1) as of December 2017, Child has been in placement for over 12 months;

Mother agreed Child is better off in kinship care until Mother is able to fix her

home and maintain financial stability; Mother has not addressed these goals

in over one year; forcing Child to remain in uncertainty of placement pending

Mother’s change will be harmful to Child; Mother’s efforts toward reunification

have been minimal; in more than one year, Mother failed to complete mental

health treatment, maintain sobriety, begin or complete parenting training, and

secure stable housing; record shows Mother missed only one or two visits with

Child due to transportation; majority of missed visits and meetings related to

failed drug screens and no-shows; concerning timing of biopsychosocial

evaluation referral, Mother was unable to attend initial evaluation because of

work conflicts; Mother lost employment but failed to inform Agency, which

further delayed evaluation; Mother was again referred for evaluation in

September, but she did not communicate to Agency until late October that

she could not reach therapist; concerning her “communication issues” with

Agency, Mother testified about difficulties she had with caseworker at Agency

contractor, Family Alternatives; Agency respected Mother’s request not to

work with Family Alternatives again; contrary to Mother’s assertions, court did

consider Mother’s transportation situation but found it was not significant


                                     - 10 -
J-S20035-18


hurdle for Mother, and evaluation referral delay was properly attributed to

Mother’s own unavailability and her failure to communicate with Agency;

Agency accommodated Mother’s concern about her conflict with caseworker

at contractor services provider; (2) record demonstrates Mother has loving

relationship with Child, but her bond with Child is insufficient to halt

termination of parental rights; Child has strong bond with kinship parents;

Child’s care and comfort with kinship parents is reliable for long term).

Accordingly, we affirm on the basis of the Orphans’ Court opinion.

     Decree affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/8/2018




                                   - 11 -
                                                                                            Circulated 04/27/2018 03:14 PM




   IN   THE COURT OF COMMON PLEAS OF LANCASTER COUNTY PENNSYLVANIA
                         ORPHANS' COURT DIVISION

 IN RE:      R.M.M.                                       :   Docket No: 730 OF 2017

                                                              SUPERIOR CT NO: 1924 MDA 2017

 BY GORBEY, J.

                                         OPINION SUR APPEAL

                                           Procedural History

         This matter came before this Court on the Petition filed on March 29, 2017 by the

 Lancaster County Children and Youth Social Service Agency ("Agency") to terminate

the parental rights of the birth mother H.L.M. ("Mother") of R.M.M. ("R"), born                   &kb be-4c
2014.     0C-docket 11/13/2017 N. T. at 8.

         This family's contact with the Court in dependency began with the Agency's filing

for legal custody of R, granted by the Court on August 17, 2015, while Mother retained

physical custody and completed a rehabilitation program at Vantage House.' OC-

docket 11113/2017 N.T. at 9, 41. Subsequently, the Agency filed                   a   Petition for physical

custody of R, granted by the Court on August 10, 2016. 0C -docket 11/13/2017 N.T. at

8 and 11/13/2017 Ex. 2. The Agency then filed a March 29, 2017 Petition to terminate

the parental rights of Mother.2 0C -docket 11/13/2017 N.T. at 9-10. Hearings were



        'This case is docketed to CP-36-DP-157-2015 and was incorporated into the instant Orphans'
Court matter by Order dated April 24, 2017. For clarity's sake, we refer to either the 0C -docket or
                                                                                                     the DP -
docket, and the date and title of the document cited.

          2R's father, J.W. ("Father"),did not attend any proceedings or contact the Agency, despite
                                                                                                     Notice,
until his appearance at the November 13, 2017 termination hearing. Both dockets, generally. The
                                                                                                      Court
bifurcated the November 13 matter and continued Father's hearing until a later date to allow him time
                                                                                                         to
consult with counsel. Both dockets 11/14/2017 Orders, 0C-docket 11/13/2017 N. T at 5-6, 7. In her
appeal, Mother points to this bifurcation as an error by the Court; Mother, however, had full notice
                                                                                                     of her
hearing, pending since March 29, and no objection or assertion of prejudice was raised at the November

                                                      1
 held on April 24 and November 13, 2017; on November 14, 2017, Decree was issued to

terminate the parental rights of Mother to R. 0C -docket 11/13/2017 N.T. at 10. On

December 14, 2017, Mother filed the instant appeal.

                                               Factual History

         Mother has one child, R, and the Agency became involved when R was born; R

was admitted to the NICU for withdrawal symptoms related to suboxone and/or heroin

exposure, along with concerns that Mother had no prenatal care for the first half of the

pregnancy. DP-docket 1/4/2015 Petition with Family Service Plan attached and

8/7/2015 Petition. Mother was referred to three separate treatment providers for drug

and/or alcohol issues, but failed to complete any course of treatment and, at times,

appeared to be under the influence of substances and refused to be screened. DP -

docket 1/4/2015 Petition with Family Service Plan attached; DP -docket 8/7/2015

Petition. In June of 2015,         a   Family Service Plan (FSP) was enacted, and Mother

placed R with a family friend; Mother then disappeared for about five weeks. DP -docket

1/4/2015 Petition with FSP attached and 8/7/2015 Petition.

        In    August of 2015, Mother was located at Vantage House; because of her failure

to cooperate or to seek treatment, because of concerns about her care for R, and due

to statements that she would flee the jurisdiction, the Agency petitioned for and

received legal custody of ten -month -old Ron August 17, 2017. DP-docket 1/4/2015

Petition with FSP attached and 8/7/2015 Petition. Because Mother was in          a   six-month,

residential treatment program that allowed children to live with their parents, the Agency



13 hearing.    0C -docket 11/13/2017 N. T. at 4-7.

                                                     2
did not pursue physical custody at that time. DP-docket 1/4/2015 Petition with FSP

attached and 811/2015 Petition.

       By February of 2016, Mother had completed the program at Vantage House and

relocated to a transitional living facility, Clare House. DP-docket 5/19/2016 Order with

FSP attached and 6/6/2016 Order. By March 28, 2016, Mother was discharged

unsuccessfully from Clare House because she tested positive for opiates. DP-docket

5/19/2016 Order with FSP attached and 6/6/2016 Order. Mother then failed to report

her discharge, new address or new phone number to the Agency. DP-docket

5/19/2016 Order with FSP attached and 6/6/2016 Order. Mother and R were now living

with Mother's mother and her husband, and R appeared to be safe and well. DP-

docket 5/19/2016 Order with FSP attached and 6/6/2016 Order.

       In August of 2016, the Agency petitioned for physical custody of R; two drug

screens performed on Mother in July were invalid because the samples were

adulterated with bleach. DP-docket 8/10/2016 Petition and 8/15/2016 Ex.1 and 2.

Mother failed to appear or failed to produce   a   sample in response to the Agency's

attempt to perform other screens and the Agency had concerns for her substance

abuse and lack of treatment since March of 2016. DP-docket 8/10/2016 Petition and

8/15/2016 Ex.1. The Agency was unable to keep regular contact with Mother, and

home and day-care visits were unsuccessful; further, Mother was not responding to

mail. DP -docket 8/10/2016 Petition and 8/15/2016 Ex.1.

       By Order dated August 15, 2016, the Court found R to be dependent and

directed that the Agency take physical custody of R. DP -docket 8/15/2016 Order. At a



                                            3
disposition hearing on August 29, 2016, a Child Permanency Plan (CPP) was approved

with goals for Mother including mental health treatment, substance abuse treatment,

remaining crime -free, parenting skills, financial stability, housing safety and stability,

and maintaining a commitment to R. DP-docket 8/29/2016 Order and Ex.             1.   A

September 8, 2016 Order modified R's placement and confirmed that she was safely

placed with her kinship resources, namely her maternal grandfather and his wife, with

the approval of all participants. DP-docket 9/8/2016 Order; 0C -docket 11/13/2017 N.T.

at 29.

         A permanency hearing       in   November of 2016 indicated that Mother's compliance

and progress were minimal; Mother had only visited once since the August placement.

DP-docket 11/18/2016 Order. At           a   subsequent permanency review hearing in January

of 2017, Mother compliance and progress were reduced to NONE; Mother had no

further visits with   R, had not   completed any evaluations, and had no contact with the

Agency. DP -docket 1/6/2017 Petition and 1/25/2017 Order; 0C-docket 11/13/2017

N.T. at 10, 41. Her employment and housing statuses were unknown. DP-docket

1/6/2017 Petition and 1/25/2017 Order. Mother's location, from December 2016

through late April 2017 was unknown. DP-docket 6/9/2017 Petition; 0C-docket

11/13/2017 N.T. at 10, 41-42, 58. In Mother's own words, she "just walked away and

gave up for a little bit." 0C -docket 11/13/2017 N.T. at 58.

         On March 29, 2017, the Agency filed a Petition to Terminate Mother's Parental

Rights under section 2511 (a)(1), (2), and (5) of Title 23, Pennsylvania Consolidated




                                                    4
 Statutes. At this time, Mother had not completed her CPP goals. 0C -docket

 11/13/2017 N.T. at 9-10.

       By the June 2017 permanency review hearing, Mother had reappeared and

reestablished contact with the Agency; her compliance and progress were deemed

minimal. DP -docket 6/9/2017 Petition and 6/26/2017 Order. Mother had a mental

health evaluation in May of 2017 and was then referred for a bio-psycho-social

evaluation. DP-docket 6/9/2017 Petition; 0C-docket 11/13/2017 N.T. at 10, 35. Mother

was successfully discharged for a detox program in late April of 2017 and was referred

for outpatient counseling; Mother had been screened prior to visits with R throughout

May and was valid and negative at each screen. DP-docket 6/9/2017 Petition and

6/26/2017 Order; 0C -docket 11/13/2017 N.T. at 17. R was initially shy with Mother, but

had grown more comfortable with her as the visits continued. DP -docket 6/9/2017

Petition; 0C -docket 11/13/2017 N.T. at 26-27. Mother had not yet been referred for

parenting classes. DP-docket 6/26/2017 Order; 0C-docket 11/13/2017 N.T. at 21-22.

Mother reported employment and housing, but had not provided documentation or

access to the Agency. DP-docket 6/9/2017 Petition and 6/26/2017 Order.

      At this time, R had been in placement for 10 months. DP-docket 6/26/2017

Order. Hearings on the March Termination Petition had been scheduled for April and

continued to June, but the hearing was then continued generally on June 26, because

of Mother's continuing compliance with the CPP. 0C -docket 6/26/2017 Order and

11/13/2017 N.T. at 10. By September, however, the Agency re -submitted a request for

a hearing on its March 29, 2017 Petition to Terminate Mother's Parental Rights.
                                                                                OC-



                                           5
docket 9/21/2017 Order. That hearing was scheduled to coordinate with a November

permanency review hearing. 0C -docket 9/21/2017 Order.

        On November 13, 2017 the Court heard the full termination hearing as well as a

permanency review hearing; R had been in placement for the last 15 months. OC-

docket 11/13/2017 N.T. at 3. Mother's compliance was moderate and her progress

minimal; since the Agency's involvement, Mother had completed none of her goals on

the CPP. DP-docket 11/13/2017 Order; 0C -docket 11/13/2017           N. T.   at 10. Regarding

her mental health goal, Mother had been referred for a bio-psycho-social evaluation on

May   22,   but she had scheduling problems through June and July, and the evaluation

did not occur until August 29, 2017. DP-docket 10/23/2017 Petition and 11/13/2017

Order; 0C-docket 11/13/2017 N.T. at 11-12, 42, 44-45, 43-44. That evaluation

recommended dual -diagnosis counseling; Mother was referred to Gearty & Skiles

Counseling on September 11, but did not tell the Agency until October 25 that she was

unable to schedule an intake appointment, and that office could not confirm Mother's

participation   .   DP-docket 10/23/2017 Petition and 11/13/2017 Order; 0C -docket

11/13/2017    N.T.    at 12-13, 13-14, 35-36, 35-37.

        Regarding her substance abuse goal, Mother tested positive for amphetamines

and methamphetamine on June          28,   2017 and then missed eight screens from July

through September. DP -docket 10/23/2017 Petition; 0C-docket 11/13/2017 N.T. at 15,

17.   On three other screening dates, Mother was unable to provide either a urine or

saliva sample for testing, and on two other screening dates, the Agency visited Mother's

home but was told that she was not there. DP-docket 10/23/2017 Petition; 0C-docket



                                                 6
11/13/2017 N.T. at 15, 17-18. A screen on August 29 was positive for opiates,

methamphetamine and amphetamines; a screen on September 6, 2017 was positive

for methamphetamine and amphetamines. DP-docket 10/23/2017 Petition and

11/13/2017 Order; 0C -docket 11/13/2017 N.T. at 15,        17, 19.   At the November 13

hearing, Mother was not in any sort of treatment, and had only been sober since August

28.   0C-docket 11/13/2017 N. T. at 60,   63.

          Regarding her goals of stable employment and housing, the Agency confirmed

that Mother was employed for approximately one month, between June and July, 2017;

Mother has provided no documentation of any other income or of suitable housing. DP -

docket 10/23/2017 Petition and 11/13/2017 Order; 0C -docket 11/13/2017 N.T. at 23-

26, 39.    At the November 13, 2017 hearing, Mother testified that, two weeks earlier,

she moved into a home in Pequea, Pa, and was fixing up the home in lieu of paying

rent; she was not certain if the home was safe for habitation.       0C-docket 11/13/2017
N.T. at 46-47.    Mother indicated that she was working for her mother for $8 per hour,

as needed, and that she receives food stamps.       0C-docket 11/13/2017 N.T. at 47-48.
Mother continued to visit R, although many visits were cancelled because of Mother's

positive drug screens. DP-docket 10/23/2017 Petition and 11/13/2017 Order; OC-

docket 11/13/2017 N.T. at 26. A visit on August     5   was cancelled by Mother due to car

trouble. DP-docket 10/23/2017 Petition; 0C -docket 11/13/2017 N.T. at 26. Mother

testified that two visits were missed because of vehicle issues. 0C-docket 11/13/2017

N.T. at 53-54.




                                                7
          R has been with her maternal grandfather and his wife since September of 2016,

 when she was almost two years old.          0C-docket 11/13/2017 N.T. at 29.   She is

 comfortable in this home and has       a   strong relationship with these grandparents. OC-

 docket   11/13/2017   N.T. at   29-30. Further, these grandparents are willing to allow

Mother visits with R, and have demonstrated an ability to be effective supervisors of R

when Mother is present.      0C -docket 11/13/2017 N.T.      at   31-33.

         On November 14, 2017, the Court issued a Decree terminating Mother's

Parental Rights under section 2511 (a)(1), (2),(5) and (8) of Title 23, Pennsylvania

Consolidated Statutes. 0C -docket 11/14/2017 Decree. The Court found clear and

convincing evidence of Mother's failure to perform parental duties for more than twelve

months, that Mother's continued incapacity caused R to be without essential parental

care, that Mother cannot remedy the causes within a reasonable period of time, and

that termination of Mother's rights would best serve R.

                                                ISSUE

         Whether a termination of parental rights is appropriate when the child has been

in   placement for 15 months during which time Mother has not completed any part of her

child permanency plan, and where testimony indicates that the best interests of the

child will be served by terminating Mother's rights?

                                             ANALYSIS

         Parental rights may be terminated by statute; the pertinent statute, 23 Pa. C.S.

§2511(a), provides for termination of those rights when:

         (1) The parent by conduct continuing for a period of at least six months
         immediately preceding the filing of the petition either has evidenced a


                                                  8
       settled purpose of relinquishing parental claim to a child or has refused or
       failed to perform parental duties.

       (2) The repeated and continued incapacity, abuse, neglect or refusal of
       the parent has caused the child to be without essential parental care,
       control or subsistence necessary for his physical or mental well-being and
       the conditions and causes of the incapacity, abuse, neglect or refusal
       cannot or will not be remedied by the parent.
       1
       (5) The child has been removed from the care of the parent by the court
       or under a voluntary agreement with an agency for a period of at least six
       months, the conditions which led to the removal or placement of the child
       continue to exist, the parent cannot or will not remedy those conditions
       within a reasonable period of time, the services or assistance reasonably
       available to the parent are not likely to remedy the conditions which led to
       the removal or placement of the child within a reasonable period of time
       and termination of the parental rights would best serve the needs and
       welfare of the child.

       (8) The child has been removed from the care of the parent by the court
       or under a voluntary agreement with an agency, 12 months or more have
       elapsed from the date of removal or placement, the conditions which led
       to the removal or placement of the child continue to exist and termination
       of parental rights would best serve the needs and welfare of the child.

"In termination cases, the burden is upon the petitioner to prove by clear and convincing

evidence that its asserted grounds for seeking the termination of parental rights are

valid." In re Adoption of M.R.B., 25 A.3d 1247, 1251 (Pa. Super. 2011). "The standard

of clear and convincing evidence is defined as testimony that is so 'clear, direct, weighty

and convincing as to enable the trier of fact to come to a clear conviction, without

hesitance, of the truth of the precise facts in issue." M.R.B., supra, at 1251.

       When the Agency has met its burden under Section 2511(a), the Court must also

look to the requirements of Section 2511(b) before terminating any parental rights.

"The court in terminating the rights of a parent shall give primary consideration to the

developmental, physical and emotional needs and welfare of the child. The rights of a


                                             9
 parent shall not be terminated solely on the basis of environmental factors such as

inadequate housing, furnishings, income, clothing and medical care if found to be

beyond the control of the parent. With respect to any petition filed pursuant to

subsection (a)(1), (6) or (8), the court shall not consider any efforts by the parent to

remedy the conditions described therein which are first initiated subsequent to the

giving of notice of the filing of the petition." 23 Pa.C.S. §2511(b). Section 2511(b)

centers judicial inquiry upon the welfare of the child rather than the fault of the parent.

In re A.R., 837 A.2d 560 (Pa. Super. 2003). "Considering what situation would best

serve the child's needs and welfare, the court must examine the status of the bond

between the natural parent and the child to consider whether terminating the parent's

rights would destroy an existing, necessary and beneficial relationship." In re Adoption

of T.B.B., 835 A.2d 387, 396 (Pa. Super. 2003).

        On appeal, Mother asserts that the Court's Order is not supported by evidence,

and not in the best interests of R. A review of the record, however, indicates otherwise.

                                                 TIMING

        The language of 23 Pa.C.S. §2511(a), sections              1, 5   and 8 requires the Court to

examine the facts in the context of time, specifically: the six-month period before the

filing of the Petition to Terminate Parental Rights (a)(1); the child's legal status over six

months (a)(5); and the child's status over 12 -months after placement (a)(8).3 At the


        3Upon
                 review of this matter, the Court noted that the March 2017 Petition to Terminate Parental
Rights focused on sections 1, 2 and 5 of §2511, but the November Decree indicated grounds for
termination laying under sections 1, 2, 5 and 8. The discrepancy is explained by the timing; by
September, 2017, when the Agency requested the hearing, R had been in placement for over 12 months,
making section 8 a viable basis for termination of rights. No objection was made at the November 2017
hearing, this issue is not raised on appeal, and the credited facts of record support a termination under
section 8.

                                                     10
time of this writing, R has been in placement for 16 months, including seven months

between the August, 2016 dependency determination and the March, 2017 Petition to

Terminate Parental Rights and in all twelve -months after that dependency

determination. Mother agreed that R was better off in her kinship placement "[u]ntil               I




am   - until   I   have this house fixed and financially stable." 0C -docket 11/13/2017 N. T. at

63. Mother has already had at least a year to address the shortcomings, but still has

none of these goals accomplished; this Court is concerned that forcing R to remain in

the uncertainty of placement while continuing to wait for Mother to change, will be

harmful to her. The requirements of 23 Pa.C.S. §2511(a), sections             1, 5   and 8, have

been met.

                                        PARENTAL EFFORTS

        The language of 23 Pa.C.S. §2511(a), sections         1, 2, 5   and 8 requires the Court

to examine Mother's conduct, specifically; Mother's refusal or failure to perform parental

duties (a)(1); Mother's incapacity, abuse, neglect or refusal to care for her children and

whether the underlying causes can or will be remedied (a)(2); the causes of the

children's placement and whether Mother can remedy the causes with the assistance of

services (a)(5); and the causes of placement and whether the causes continue (a)(8).

"The focus of the termination proceeding is on the conduct of the parent and whether

his conduct justifies termination of parental rights." In re B.,N.M., 856 A.2d 847, 854-55

(Pa. Super. 2004).

       As this Court has said before, Mother's efforts have been minimal. In over a

year, Mother has not been successfully discharged from mental health treatment or



                                                  11
maintained her sobriety, she has not begun OR completed parenting training, and she

has never secured stable income or suitable housing. Arguably, the only goal that

Mother has continued with is regularly asking caseworkers about R.

         Parental duty is "best understood in relation to needs of a child. A child needs

love, protection, guidance and support. These needs, physical and emotional, cannot

be met by a merely passive interest in development of the child.         ...   [T]he parental

obligation is     a   positive duty which requires affirmative performance.". In re C.S., 761

A.2d 1197 (Pa. Super. 2000). In re G.P-R, 851 A.2d 967 (Pa. Super. 2004). "Where

the child is in foster care, this affirmative duty requires the parent to work towards the

return of the child by cooperating with the Agency to obtain the rehabilitative services

necessary for him to be capable of performing his parental duties and responsibilities."

In re G.P.R., 851 A.2d 967, 977 (Pa. Super. 2004), summarizing In re: William L., 383

A.2d 1228, 1233-34 (Pa. 1978).

         In her   Statement of rYro{s Complained of on Appeal, Mother suggests that the

Court did not consider the hurdles in her path, namely unreliable transportation, a delay

in   the bio-psycho-social referral, and communication issues with      a      prior Agency

caseworker. Regarding transportation problems, Mother's testimony indicated two visits

missed, and the Agency had only one visit missed, due to transportation; the large

majority of Mother's visits were missed because of three positive drug screens, eight

no-shows by Mother, three screens where Mother provided no sample for testing, and

two no-shows by Mother for drug screens. Regarding the timing of the bio-psycho-

social evaluation referral, that referral was provided on May 22; Mother worked for a

few weeks from June to July 21, and was unavailable for the evaluation because of

                                                  12
work conflicts. Mother lost employment on July 21, but did not inform the Agency of

that fact, further delaying the evaluation. The evaluation was finally performed on

August 29. A referral consistent with that evaluation was made for Mother on

September 11; Mother waited until October 25 to inform the Agency that she had

difficulty reaching the therapist. Regarding communication issues with the Agency,        it is

unclear to what Mother refers; Mother testified about difficulties with a caseworker at

Family Alternatives, a contractor with the Agency, but the Agency respected Mother's

request not to work with Family Alternatives again. 0C -docket 11/13/2017 N.T. at 61.

Contrary to assertions, the Court did consider Mother's transportation situation but it

was clearly not a significant hurdle for Mother, and the evaluation referral delay was

properly attributed to Mothers own unavailability and failure to communicate with the

Agency, and the Agency accommodated Mother's concern about conflicts with         a

caseworker at   a   contracted service provider.

        Here, Mother's continued inability to care for R or to complete her permanency

plan for reunification supports the termination decision in the Orphans' Court. This

Court cannot gamble with the safety and welfare of this child. Mother has had ample

opportunities to demonstrate her ability to be an acceptable parent but has failed to do

so. The requirements of 23 Pa.C.S. §2511(a), sections 1, 2, 5 and 8, have been met.

                             BEST INTERESTS OF THE CHILD

        The language of 23 Pa.C.S. §2511(a), sections   5 and 8   requires the Court to

examine whether termination of Mother's rights would best serve the needs and welfare

of R.



                                              13
          Credited testimony indicates that, while Mother has a loving relationship with R,

Mother's bond is not sufficient to halt the termination of her parental rights. R has        a

strong bond with her kinship parents, looking to them for comfort and care; for the long

term, R's welfare depends on this comfort and care to continue and to be reliable. This

child deserves the certainty of remaining with family that she loves and is bonded to,

and does not deserve a mother who is unwilling to care for her in a healthy and

appropriate manner; the requirements of 23 Pa.C.S. §2511(a), sections           5 and 8,    have

been met.

          By clear and convincing evidence, the Agency has met its burden to terminate

Mother's parental rights under Sections 2511(a)(1), (a)(2), (a)(5) and (a)(8).

                                        CONCLUSION

          For the reasons stated above, the Court concludes that   it is   appropriate to

terminate Mother's parental rights to R. The Clerk of the Orphans' Court is directed to

transmit the record, with incorporated dockets, to the Superior Court.

                                                   BY THE COURT:

                                                       Alttaik
DATED:       December 29, 2017                     LESLIE GORBEY, JUDGE


Attest:

Copies to:
      Courtney J. Restemayer, Esquire
      John P. Stengel, Esquire
      Pamela J.K. Breneman, Esquire
      Albert J. Meier, Esquire



                                              14